Filed 9/22/20 Rowan v. Hilliard CA4/1

                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                COURT OF APPEAL, FOURTH APPELLATE DISTRICT
                                                 DIVISION ONE
                                         STATE OF CALIFORNIA


MARY ANN ROWAN, as Trustee, etc.,                                    D075779
et al.,
          Plaintiffs, Cross-defendants, and
Appellants,
          v.                                                         (Super. Ct. No.
CARL B. HILLIARD, JR., as Trustee,                                    37-2018-00006776-CU-BC-CTL)
etc., et al.,
          Defendants, Cross-complainants,
and Respondents.


          APPEAL from a judgment of the Superior Court of San Diego County,
Richard S. Whitney, Judge. Reversed.
          Blackmar, Principe & Schmelter and Timothy D. Principe for Plaintiffs,
Cross-defendants and Appellants.
          Devaney Pate Morris & Cameron and William C. Pate for Defendants,
Cross-complainants and Respondents.
          Plaintiffs and appellants Mary Ann Rowan and Drew F. Sprague,
trustees of The Sprague and Rowan Living Trust dated August 30, 2000,
appeal a summary judgment entered in favor of defendants and respondents
Carl B. Hilliard, Jr. and Sharon E. Hilliard, as trustees of The Hilliard
Family Trust Number One UTD September 26, 1991, on plaintiffs’ action
arising from defendants’ placement of a flag pole on their own property,
allegedly obstructing plaintiffs’ views. The parties, who own homes on
neighboring lots, filed competing summary judgment motions to either
enforce or invalidate two recorded declarations of restrictions containing,
among other covenants, height restrictions against one property in favor of
the other. Ruling both declarations unenforceable, the trial court granted
defendants’ motion and denied plaintiffs’ motion.
      Plaintiffs contend the court erred by making inconsistent factual and
legal findings as to the property’s ownership, disregarding rules of priority
established by recording laws, and failing to consider contrary evidence and
inferences in their favor. Plaintiffs further contend the motions presented
competing evidence and inferences and thus factual disputes inappropriate
for summary judgment. Finally, plaintiffs contend both declarations are
enforceable as equitable servitudes.
      We conclude on this record defendants did not meet their burden of
demonstrating they are entitled to judgment as a matter of law on the
enforceability of the declarations, which turns on the properties’ ownership
and delivery of a deed to defendants’ predecessors. A grantor’s intent to
deliver a deed is the critical issue and quintessentially a factual question.
Though the summary judgment papers are based on a set of documents
whose dates, contents and recording are not in dispute, they nevertheless
allow differing inferences of the grantor’s intent or lack of intent to deliver
the deed, requiring determination by a trier of fact. We reverse the summary
judgment.




                                        2
              FACTUAL AND PROCEDURAL BACKGROUND
      We take the undisputed material facts from the parties’ moving and
opposing papers and state other facts and inferences from them in the light
most favorable to plaintiffs. (Code Civ. Proc., § 437c, subd. (c); Aguilar v.
Atlantic Richfield Co. (2001) 25 Cal.4th 826, 843.)
The Properties
      Plaintiffs own property on Owen Street in the Point Loma area of San
Diego (the Owen property). Defendants since mid-2014 have owned property
on San Antonio Street (the San Antonio Property). The properties, both with
single family residences on them, are located across the street from one
another.
The Deeds and Declarations
      The relevant documents pertaining to the properties are not in dispute.
We recite the undisputed facts chronologically as reflected in the documents
and the parties’ separate statements.
      In November 1978, two individuals signed a grant deed conveying the

Owen property to Real Property Trust Deed Corporation (RPTDC).1 That
deed was recorded in January 1979.
      In January 1980, two other individuals signed a grant deed conveying
the San Antonio property to RPTDC. That deed was recorded the following
month.
      In February 1980, RPTDC’s president John McCloskey signed a
corporation grant deed conveying RPTDC’s interest in the San Antonio

1     Defendants presented RPTDC’s 1959 articles of incorporation
describing its business as “to issue forms for, and act as Trustee under deeds
of trust given solely for the purpose of securing obligations for the repayment
of money, other than corporate bonds . . . .” Plaintiffs presented evidence that
more recently, RPTDC described its business as “Reconveyances, Qualified
Intermediary for Exchanges.”
                                        3
property to Thomas Clarke Kravis and Mavourneen F. O’Connor
(Kravis/O’Connor). About a month later, in March 1980, Kravis/O’Connor on
the one hand as covenantors, and Robert Peterson and Maureen O’Connor
(Peterson/O’Connor) on the other as covenantees, signed a declaration of
restrictions stating their intent to subject the San Antonio property to
specified conditions and restrictions for the benefit of the Owen property.
That declaration contained a provision barring structures on specified
portions of the San Antonio property and imposed height limitations for

structures built on other areas.2 The declaration was recorded on March 28,
1980 (the March 1980 declaration).
      Weeks later, in April 1980, RPTDC’s president McCloskey signed
another declaration of restrictions reciting that RPTDC was the legal record
owner of both the San Antonio and Owen properties and it agreed to be
bound by the March 1980 declaration as if it had been a party and signatory
to it (the April 1980 declaration). McCloskey signed that declaration on
RPTDC’s behalf as both covenantor and covenantee. The April 1980
declaration appended the March 1980 declaration, incorporated it by
reference, and stated the conditions and restrictions “shall operate as
covenants running with the land.” The April 1980 declaration was recorded
on April 10, 1980.



2      The March 1980 declaration provides in part: “Except with prior
written consent of [Peterson/O’Connor], no structure shall be permitted to
remain, be placed or be constructed on the [San Antonio property], except
that on the north 46 feet of the subject property a structure not exceeding the
height of 36.72 feet above mean sea level according to United States Coast
and Geodedic [sic] Survey datum shall be permitted, and on the south 38 feet
of the subject property a structure not exceeding the height of 24.46 feet
above mean sea level according to United States Coast and Geodedic [sic]
Survey datum shall be permitted.”
                                       4
      It was not until February 1981 that the February 1980 deed conveying
the San Antonio property from RPTDC to Kravis/O’Connor was recorded.
      In April 1982, RPTDC’s president signed a corporation grant deed
transferring RPTDC’s interest in the Owen property to Robert O. Peterson,
as trustee of a trust. That deed was recorded in June 1982. The deed does
not reference the declarations. The Owen property was transferred to

Peterson/O’Connor in 1985.3
      In April 2004, Kravis/O’Connor signed a grant deed conveying the San
Antonio property to Veronica Engle, whose trust in July 2014 conveyed that
property to defendants. Both grant deeds were recorded in the month after
they were signed. Defendants learned of the declarations in June 2014 before
escrow closed on the San Antonio property.
Defendants’ Flagpole and the Present Litigation
      Defendants erected a flagpole exceeding the height limitations
contained in the April 1980 declaration. Plaintiffs sued defendants,
eventually filing a second amended complaint for declaratory and injunctive
relief as well as breach of contract. They sought a judicial determination of
the enforceability of the declarations, a permanent injunction enforcing the
height restriction on the basis of an equitable servitude, and an award of
breach of contract damages for defendants' violation. Defendants filed a
cross-complaint seeking a judicial declaration that the March and April 1980
declarations were unenforceable, did not impose height restrictions on their
property, and that plaintiffs had no right to enforce them. They also sought



3     Defendants assert in their motion that plaintiffs purchased the
property in January 2003. The record does not contain evidence of that
transaction.

                                       5
to quiet title against the plaintiffs’ claims and cancellation of the
declarations.
      The parties filed competing summary judgment motions. In part,
defendants argued the declarations did not constitute enforceable covenants

under Civil Code4 section 1468 and plaintiffs could not raise a triable issue of
material fact demonstrating to the contrary. They maintained the March
1980 declaration was invalid under section 1468, requiring an enforceable
covenant to be made between owners of land, because Peterson/O’Connor did
not own the Owen property at the time they signed the declaration, and did
not take title to the property until March 1985. Defendants argued the April
1980 declaration likewise was unenforceable because RPTDC was not the
owner of the San Antonio property when its president signed it, as by then (in
February 1980) RPTDC had transferred the property to Kravis/O’Connor.
They argued the later recording did not matter because under section 1055
the deed was presumed delivered as of the date it was signed. Finally,
defendants argued that even if RPTDC owned the San Antonio property in
April 1980, the April 1980 declaration was still not enforceable because land
restrictions had to be made by separate owners, and could not be created
unilaterally by a single landowner.
      Plaintiffs argued the dispositive issue for enforcing the declarations
was the fact they were enforceable as equitable servitudes. They pointed out
defendants had notice of the declarations with their height restrictions when
they purchased the San Antonio property, and section 1468 was irrelevant.
Relying on Citizens for Covenant Compliance v. Anderson (1995) 12 Cal.4th
346, 349-350 (Citizens), plaintiffs argued that equitable servitudes could be
created between two or more parcels by a common owner, and the deed did


4     Undesignated statutory references are to the Civil Code.
                                        6
not need to mention the restrictions, which “ ‘spring into existence’ ” when
the first conveyance is made subject to them. According to plaintiffs, if the
conveyance was made after the restrictions were recorded, the purchaser was
“deemed to agree with them.” Under these rules, plaintiffs’ argued, the
servitude burdening the San Antonio property sprang into existence when
legal record ownership passed to Kravis/O’Connor in 1981, and defendants
purchased the property in 2014 with notice of their existence.
      The trial court granted defendants’ motion and denied plaintiffs’
motion. It ruled the grant deed signed in February 1980 was presumed
delivered when it was signed, and not later, and that plaintiffs’ assertion was
unsupported by evidence. It ruled neither declaration was valid, finding
Peterson/O’Connor did not own the Owen property on March 28, 1980, when
they signed the March 1980 declaration and RPTDC had already conveyed
the San Antonio property to Kravitz/O’Connor when it’s president signed the
April 1980 declaration. The court ruled plaintiffs did not overcome a
presumption that that grant deed was delivered such that RPTDC no longer
had any interest, rendering the April 1980 declaration invalid. On the
plaintiffs’ claim that the declarations were enforceable as equitable
servitudes, the court found they did not comply with sections 1462 or 1468,
they did not contain covenants that were mutually beneficial to a common
plan, and it would be inequitable to enforce the restrictions when they only
benefitted the Owen property. It rejected plaintiffs’ suggestion that the
March 1980 declaration was incorporated nunc pro tunc into the April 1980
declaration, or that RPTDC acted as a trustee, ruling “Plaintiffs have not
provided evidence as to what was actually intended nor authority that
RPTDC, or any other entity or person, could alter the effect of recorded
documents without having an ownership interest or being a trustee.” The


                                       7
court stated plaintiffs did not submit evidence of a clerical error rather than a
substantive error in choice.
      Plaintiffs filed this appeal from the ensuing judgment.
                                 DISCUSSION
   I. Defendants’ Claims of Retraxit, Res Judicata and Collateral Estoppel
      We begin with defendants’ procedural attacks on plaintiffs’ arguments.
They first urge us to disregard them on grounds they present new facts and
an entirely new theory not developed or factually presented in the trial court,
which cannot create a triable issue of fact on appeal. These new facts,
according to defendants, are that the parties to the March 1980 declaration
were the putative beneficial owners of both properties, and the deed to
Kravis/O’Connor was not delivered until it was recorded in February 1981.
The asserted new theory is that the declarations are a conveyance of a
property interest and part of the chain of title. Defendants rely on Expansion
Pointe Properties Limited Partnership v. Procopio, Cory, Hargreaves &
Savitch, LLP (2007) 152 Cal.App.4th 42, 54 [“ ‘[I]n reviewing a summary
judgment, the appellate court must consider only those facts before the trial
court, disregarding any new allegations on appeal. [Citation.] Thus, possible
theories that were not fully developed or factually presented to the trial court
cannot create a “triable issue” on appeal’ ”].)
      Defendants are correct that on appeal from a summary judgment, a
party is not permitted to change positions and adopt new and different
theories, including new attacks on the evidence. (Schmidt v. Citibank, N.A.
(2018) 28 Cal.App.5th 1109, 1125; DiCola v. White Brothers Performance
Products, Inc. (2008) 158 Cal.App.4th 666, 676.) “ ‘To permit [a party] to do
so would not only be unfair to the trial court, but manifestly unjust to the
opposing litigant.’ ” (DiCola, at p. 676.) We agree some theories newly raised


                                        8
by plaintiffs in this appeal cannot be considered. We disagree, however, that
plaintiffs’ appeal presents new facts or evidence. All of the relevant
documents were before the trial court on the competing summary judgment
motions. The contents of the deeds and declarations, as well as the dates
they were signed and recorded, are undisputed. The validity of the
declarations in part turns on what inferences, if any, can be drawn from the
underlying undisputed facts, which is a question of law. (Willis v. Gordon
(1978) 20 Cal.3d 629, 633 [“ ‘[w]hether a particular inference can be drawn
from certain evidence is a question of law’ ”]; Marshall v. Parkes (1960) 181
Cal.App.2d 650, 655; Hennelly v. Bank of America Nat. Trust & Savings Assn.
(1951) 102 Cal.App.2d 754, 758.) And “summary judgment may not be
granted by the court based on inferences reasonably deducible from the
evidence, if contradicted by other inferences or evidence, which raise a triable
issue as to any material fact.” (§ 437c, subd. (c).)
      The question of effective delivery of the grant deeds was squarely
raised by defendants in their summary judgment motion, and the trial court
ruled on the issue. In their summary judgment papers plaintiffs argued title
to Kravis/O’Connor transferred not upon signing of the deed, but in February
1981 when the deed was recorded. As counsel put it at oral argument below
speaking of the declarations: “[T]he record of an instrument purporting to
effect an interest in property is prima facie evidence of its existence and its
execution and delivery.” Plaintiffs further argued the April 1980 declaration
“affect[ed] title to real property” and thus was an enforceable “ ‘conveyance’ ”
of which the defendants had constructive notice. In sum, these facts and
arguments presented in plaintiffs’ opening brief are not new or inconsistent
with their positions taken in the trial court.




                                         9
      We reject defendants’ claim that plaintiffs are barred by “collateral
estoppel and/or res judicata” from raising these arguments. This claim is
premised on the theory that plaintiffs should have, but did not, appeal from
the order denying plaintiffs’ summary judgment motion and dismissing their
action with prejudice, and that plaintiffs’ “voluntary action of not appealing
an order of dismissal with prejudice has the same effect” as a dismissal with
prejudice, which is a judgment on the merits having res judicata effect. The
argument borders on the frivolous. It confusingly treats the doctrines of res

judicata and collateral estoppel interchangeably.5 It misunderstands the
doctrines, both of which arise in second suits between the same parties or
person in privity to give preclusive effect to claims made or issues argued in
prior lawsuits. (DKN Holdings LLC v. Faerber, supra, 61 Cal.4th at p. 824.)
There is no second or successive suit here. And plaintiffs did in fact appeal
from the final judgment entered on defendants’ motion dismissing plaintiffs’
action with prejudice. They could not have appealed any order denying
summary judgment, which is not an appealable final judgment for purposes
of either claim or issue preclusion. (See Gietzen v. Covenant RE
Management, Inc. (2019) 40 Cal.App.5th 331, 338; Salehi v. Surfside III
Condominium Owners’ Assn. (2011) 200 Cal.App.4th 1146, 1158.)
      There is likewise no merit to defendants’ claim of retraxit, which is
akin to the meritless claim preclusion argument. “ ‘Retraxit’ describes the

5      The California Supreme Court clarified in DKN Holdings LLC v.
Faerber (2015) 61 Cal.4th 813 that “[c]laim preclusion, the ‘ “ ‘primary
aspect’ ” ’ of res judicata, acts to bar claims that were, or should have been,
advanced in a previous suit involving the same parties. [Citations.] Issue
preclusion, the ‘ “ ‘secondary aspect’ ” ’ historically called collateral estoppel,
describes the bar on relitigating issues that were argued and decided in the
first suit.” (Id. at pp. 823-824; see also Kim v. Reins International California,
Inc. (2020) 9 Cal.5th 73, 91 [claim preclusion was “formerly called res
judicata”].)
                                        10
particular application of claim preclusion to a claim that has been dismissed
with prejudice.” (Kim v. Reins International California, Inc., supra, 9 Cal.5th
at p. 91.) Defendants argue plaintiffs’ issues and arguments are barred by
retraxit on grounds that during oral argument on the motions below
plaintiffs’ counsel renunciated any claim that the March and April
declarations were valid covenants running with the land. As plaintiffs point
out in reply, this premise, based on a snippet of counsel’s remarks,

mischaracterizes the record.6 The argument fails in any event in that there
is no second lawsuit in which to apply the doctrine. (Kim, at p. 92.)
                     II. Propriety of Summary Judgment
A. Summary Judgment Standards
      Section 437c provides that a motion for summary judgment shall be
granted “if all the papers submitted show that there is no triable issue as to
any material fact and that the moving party is entitled to a judgment as a
matter of law.” (§ 437c, subd. (c); Regents of University of California v.
Superior Court (2018) 4 Cal.5th 607, 618.)
      “A defendant who moves for summary judgment bears the initial
burden to show the action has no merit—that is, ‘one or more elements of the
cause of action, even if not separately pleaded, cannot be established, or that
there is a complete defense to that cause of action.’ [Citation.] ‘Once the


6      Counsel conceded that at the time RPTDC owned both parcels, the
April 1980 declaration could not constitute a covenant running with the land,
but he argued it was nonetheless valid as an equitable servitude: “What
happens when that occurs [a restriction does not constitute a covenant
running with the land due to its creation by a single owner]? You have
equitable servitudes. That is what steps up and says, ‘If there’s some sort of
deficiency in this, an equitable servitude will apply.’ ” In fact, as we explain,
whether a covenant running with the land or an equitable servitude, a
restriction created by a single owner “ ‘spring[s] into existence’ . . . upon an
actual conveyance.” (Citizens, supra, 12 Cal.4th at p. 365.)
                                       11
defendant meets this initial burden of production, the burden shifts to the
plaintiff to demonstrate the existence of a triable issue of material fact.’ ”
[Citation.] ‘From commencement to conclusion, the moving party defendant
bears the burden of persuasion that there is no triable issue of material fact
and that the defendant is entitled to judgment as a matter of law.’ ”
(Grotheer v. Escape Adventures, Inc. (2017) 14 Cal.App.5th 1283, 1292–1293;
see Kahn v. East Side Union High School Dist. (2003) 31 Cal.4th 990, 1002-
1003 [burden of persuasion remains with the party moving for summary
judgment].) If the defendant fails to meet this initial burden, the burden
does not shift to the plaintiff and the motion should be denied without regard
to plaintiff’s opposing evidence. (Schmidt v. Citibank, N.A., supra, 28
Cal.App.5th at p. 1119; Jameson v. Desta (2013) 215 Cal.App.4th 1144, 1162;
Laycock v. Hammer (2006) 141 Cal.App.4th 25, 29.)
      “On review of an order granting summary judgment, an appellate court
‘independently examine[s] the record in order to determine whether triable
issues of fact exist to reinstate the action.’ ” (Schmidt v. Citibank, supra, 28
Cal.App.5th at p. 1119, quoting Wiener v. Southcoast Childcare Centers, Inc.
(2004) 32 Cal.4th 1138, 1142.) On this de novo review we “consider[] all of
the evidence the parties offered in connection with the motion . . . and the
uncontradicted inferences the evidence reasonably supports.” (Merrill v.
Navegar, Inc.(2001) 26 Cal.4th 465, 476; Regents of University of California v.
Superior Court, supra, 4 Cal.5th at p. 618.) “Courts deciding motions for
summary judgment . . . may not weigh the evidence but must instead view it
in the light most favorable to the opposing party and draw all reasonable
inferences in favor of that party.” (Weiss v. People ex rel. Department of
Transportation (2020) 9 Cal.5th 840, 864.) A court may not grant summary
judgment on conflicting inferences reasonably deducible from the evidence


                                        12
that raise a triable issue as to any material fact. (See § 437c, subd. (c).)
Nonetheless, a nonmoving plaintiff must present sufficient facts and
circumstances to support an inference in its favor; it is not enough to provide
speculation, conjecture or guesswork to defeat a defense summary judgment.
(Howard v. Omni Hotels Management Corp. (2012) 203 Cal.App.4th 403, 421;
Annod Corp. v. Hamilton & Samuels (2002) 100 Cal.App.4th 1286, 1298-
1299.)
B. Legal Requirements to Establish a Covenant Running with the Land,
Equitable Servitude and Transfer of Title via Deed
      The issues presented by this appeal are assisted by a brief overview of
the legal requirements for covenants running with the land under section
1468, equitable servitudes, and the effective transfer of title via deed.
      1. Covenants Running with the Land
      “A covenant running with the land is created by language in a deed or
other document showing an agreement to do or refrain from doing something
with respect to use of the land.” (Committee to Save Beverly Highlands
Homes Assn. v. Beverly Highlands Homes Assn. (2001) 92 Cal.App.4th 1247,
1269.) The only covenants that run with the land are those specified by
statute “and those which are incidental thereto.” (§ 1461.) “A covenant can
run with the land under . . . section 1468.” (Self v. Sharafi (2013) 220

Cal.App.4th 483, 488.)7
      Section 1468 provides in part: “Each covenant, made by an owner of
land with the owner of other land . . . to do or refrain from doing some act on


7     We observed in Self v. Sharafi, supra, 220 Cal.App.5th 483 that a
covenant can also run with the land under section 1462, but that requires the
covenant to be “contained in a grant of an estate of real property.” (§ 1462.)
That is not the case here.

                                        13
his own land, which doing or refraining is expressed to be for the benefit of
the land of the covenantee, runs with both the land owned by . . . the
covenantor and the land owned by . . . the covenantee and shall . . . benefit or

be binding upon each successive owner, during his ownership . . . .”8 Section
1468 requires: “(1) the benefited and burdened lands must be particularly
described in the instrument creating the covenant, either a deed between the
grantor and grantee or an agreement between landowners; (2) the
covenantor’s successors must be expressly bound for the benefit of the
covenantee’s land; (3) the covenant must concern the use, repair,
maintenance, or improvement of the property or the payment of taxes and
assessments and (4) the agreement must be recorded.” (Oceanside
Community Assn. v. Oceanside Land Co. (1983) 147 Cal.App.3d 166, 174,
fn. 4 (Oceanside), held to be dictum on other grounds in Self v. Sharafi, supra,
220 Cal.App.4th at p. 491, fn. 5; § 1468.) “The primary characteristic of a
covenant running with the land is that both liability upon it and
enforceability of it pass with the transfer of the estate. The benefits or




8      Section 1468 provides all the following requirements must be met: “(a)
The land of the covenantor which is to be affected by such covenants, and the
land of covenantee to be benefited, are particularly described in the
instrument containing such covenants; (b) Such successive owners of the land
are in such instrument expressed to be bound thereby for the benefit of the
land owned by, granted by, or granted to the covenantee; (c) Each such act
relates to the use, repair, maintenance or improvement of, or payment of
taxes and assessments on, such land or some part thereof, or if the land
owned by or granted to each consists of undivided interests in the same
parcel or parcels, the suspension of the right of partition or sale in lieu of
partition for a period which is reasonable in relation to the purpose of the
covenant; (d) The instrument containing such covenants is recorded in the
office of the recorder of each county in which such land or some part thereof is
situated.”
                                       14
burdens pass by implication of law rather than under principles of contract.”
(Anthony v. Brea Glenbrook Club (1976) 58 Cal.App.3d 506, 510; see § 1460.)
      In Citizens, supra, 12 Cal.4th 345, the California Supreme Court
addressed and rejected a claim that recorded declarations (covenants,
conditions and restrictions, or CC&R’s) were unenforceable when not
mentioned in a deed. (Id. at p. 348.) The owners of property, Joseph and
Claire Stadler, had signed CC&R’s for land that they had subdivided for a
planned community and recorded them before the sale of any of the parcels
they purported to govern. (Id. at p. 349.) In part, the CC&R’s stated that the
Stadlers owned the property, and that as to them “ ‘and their grantees and
successors in interest of any lot or lots’ in the subdivision, the conditions
[were] to be ‘covenants running with the land’ enforceable by ‘the
Subdividers, grantees or assigns, or by such owners or successors in
interest.’ ” (Id. at p. 350.) The Citizens court ruled the CC&R’s were
enforceable: “If a declaration establishing a common plan for the ownership
of property in a subdivision and containing restrictions upon the use of the
property as part of the common plan is recorded before the execution of the
contract of sale, describes the property it is to govern, and states that it is to
bind all purchasers and their successors, subsequent purchasers who have
constructive notice of the recorded declaration are deemed to intend and
agree to be bound by, and to accept the benefits of, the common plan; the
restrictions, therefore, are not unenforceable merely because they are not
additionally cited in a deed or other document at the time of the sale.”
(Citizens, at p. 349, see also p. 368 [“The CC&R’s of this case were recorded
before any of the parcels were sold, thus providing constructive notice to
subsequent purchasers; they state an intent to establish a general plan for
the subdivisions binding on all purchasers and their successors; and they


                                        15
describe the property they are to govern. Therefore, . . . the fact that the

individual deeds do not reference them is not fatal to their enforceability”].)9
      In reaching its holding, the Citizens court emphasized that the issue it
resolved was whether the restrictions took effect in the first place to bind the
original grantees and also whether there was sufficient expression of intent
on the purchaser’s part to enter into the covenants even when they were not
referenced in the written conveyance documents. (Citizens, supra, 12 Cal.4th
at p. 356.) It detailed the many uncertainties created by the disapproved rule
that a deed refer to restrictions, and explained that the new rule it
announced eliminated the “bewildering mosaic” of issues concerning
enforcement: “[I]f the restrictions are recorded before the sale, the later
purchaser is deemed to agree to them” and “[t]he purchase of property
knowing of the restrictions evinces the buyer’s intent to accept their burdens
and benefits. Thus, the mutual servitudes are created at the time of the
conveyance even if there is no additional reference to them in the deed.” (Id.
at p. 363, italics added.)
      Citizens went on to state: “The rule is consistent with the rationale of
the prior cases, and would undermine no legal or policy concerns expressed in
those cases. The theoretical underpinning of the rule requiring the
restrictions to be stated in the deeds is that a developer cannot unilaterally
make an agreement. It takes two parties—in this case the seller and the
buyer—to agree. Merely recording the restrictions does not create mutual
servitudes. Rather, they ‘spring into existence’ only upon an actual


9     The Citizens court explained that the law had developed in such a way
that made covenants that run with the land analytically closer to equitable
servitudes. It did not reach whether they had been merged into one doctrine
because the rule it announced applied to both covenants that run with the
land and equitable servitudes. (Citizens, supra, 12 Cal.4th at pp. 354, 355.)
                                       16
conveyance. [Citation.] We agree with all this. The servitudes are not
effective, that is, they do not ‘spring into existence,’ until an actual
conveyance subject to them is made. The developer could modify or rescind
any recorded restrictions before the first sale.” (Citizens, supra, 12 Cal.4th at
p. 365.)
      2. Equitable Servitudes
      “An equitable servitude may be created when a covenant does not run
with the land but equity requires that it be enforced.” (Committee to Save
Beverly Highlands Homes Assn. v. Beverly Highlands Home Assn., supra, 92
Cal.App.4th at p. 1269; Marra v. Aetna Construction Co. (1940) 15 Cal.2d
375, 378; B.C.E. Development, Inc. v. Smith (1989) 215 Cal.App.3d 1142,
1146; Taormina Theosophical Community, Inc. v. Silver (1983) 140
Cal.App.3d 964, 972.) “Even though a covenant does not run with the land, it
may be enforceable in equity against a transferee of the covenantor who
takes with knowledge of its terms under circumstances which would make it
inequitable to permit him to avoid the restriction.” (Marra, at p 378;
Taormina, at p. 972.) This doctrine is not restricted to real estate
subdivisions, but may apply to restrictions benefitting or restricting a single
lot. (Marra, at p. 378.)
      As stated, given the amendments to section 1468, the concepts of an
equitable servitude and a covenant running with the land may as a practical
matter have been merged. (See Citizens, supra, 12 Cal.4th at pp. 352-356.)
Historically, case law required that equitable servitudes “be created by a
recorded deed or written agreement between landowners; the dominant
tenement to be benefited by the restrictions must be described; the intent of
both parties (the common grantor and the initial grantee) to create a common
general plan of restrictions must be demonstrated; and a subsequent grantee


                                        17
must have record or actual notice of the restriction when he receives title to
the property.” (Soman Properties, Inc. v. Rikuo Corp. (1994) 24 Cal.App.4th
471, 484, disapproved on other grounds in Citizens, supra, 12 Cal.4th at p.
355.)
        3. Transfer of Title Via Deed
        A deed conveying real property does not transfer title to a grantee until
it has been legally delivered. (See § 1054 [a grant of property “takes effect, so
as to vest the interest intended to be transferred, only upon its delivery by
the grantor”]; see Miller v. Jansen (1943) 21 Cal.2d 473, 476; Luna v.
Brownell (2010) 185 Cal.App.4th 668, 673.)
        “ ‘Delivery is a question of intent.’ ” (Luna v. Brownell, supra, 185
Cal.App.4th at p. 673, quoting Osborn v. Osborn (1954) 42 Cal.2d 358, 363.)
“[T]o constitute a valid delivery there must exist a mutual intention on the
part of the parties, and particularly on the part of the grantor, to pass title to
the property immediately. In other words, to be a valid delivery, the
instrument must be meant by the grantor to be presently operative as a deed,
that is, there must be the intent on the part of the grantor to divest himself
presently of the title.” (Henneberry v. Henneberry (1958) 164 Cal.App.2d 125,
129.) The controlling issue is the grantor’s intent. (See Huth v. Katz (1947)
30 Cal.2d 605, 608; Perry v. Wallner (1962) 206 Cal.App.2d 218, 221;
Knudson v. Adams (1934) 137 Cal.App. 261, 267.) “ ‘[A] valid delivery [of a
deed] is accomplished when the conduct and acts of a grantor manifest a
present intent to dispose of the title conveyed by the deed. No particular
form of delivery is necessary; but any act or thing which manifests such an
intent is sufficient to establish it.’ . . . [However,] the transfer of possession
must be with the intent of presently passing title, and must not be hampered
by the reservation of any right of revocation or recall.” (Follmer v. Rohrer


                                         18
(1910) 158 Cal. 755, 757-758; see also Danenberg v. O’Connor (1961) 195
Cal.App.2d 194, 201-202.) A manual transfer is not conclusive evidence of
such intention; the grantor’s possession of the deed and his exercise of
dominion and control of the property after manual transfer may be
considered in determining intent to presently pass title. (Huth, at p. 608.)
Intent is so important that “ ‘[e]ven if the document is manually delivered,
but the evidence shows that the parties or the grantor intended the document
to become operative only upon death, the document is testamentary in
character and void as a deed.’ ” (Gonzales v. Gonzales (1968) 267 Cal.App.2d
428, 435-436, quoting Henneberry, at p. 129.) A deed that is not validly
delivered is void. (Bank of Healdsburg v. Bailhace (1884) 65 Cal. 327, 328;
Meyer v. Wall (1969) 270 Cal.App.2d 24, 27.)
      Delivery or absence of delivery of a deed is always a question of fact to
be found from the surrounding circumstances of each transaction. (Hotaling
v. Hotaling (1924) 193 Cal. 368, 382; Donahue v. Sweeney (1915) 171 Cal. 388,
391; Blackburn v. Drake (1963) 211 Cal.App.2d 806; Perry v. Wallner, supra,
206 Cal.App.2d at p. 221 [determination of whether the grantor intended to
be immediately divested of title—and therefore delivered the deed—is a
question of fact to be determined by the trial court from a consideration of all
the evidence].) Acceptance by the grantee, which is necessary to make a
delivery effective, is likewise a question of fact. (Luna v. Brownell, supra, 185
Cal.App.4th at p. 673; Perry, at p. 222.)
      A number of presumptions and inferences bear on the question of
delivery. Section 1055 provides: “A grant duly executed is presumed to have
been delivered at its date.” Properly understood, this presumption pertains
only to the date, not to the fact, of delivery, which must be independently
proved. (Miller v. Jansen, supra, 21 Cal.2d at p. 476 [“A duly signed and


                                       19
delivered instrument is presumed to have been delivered at its date,” italics
added]; 20th Century Plumbing Co. v. Sfregola (1981) 126 Cal.App.3d 851,
853; Blackburn v. Drake, supra, 211 Cal.App.2d at p. 812.) Recordation of a
deed creates a rebuttable presumption of valid delivery. (See Evid. Code, §
1600; Butler v. Butler (1961) 188 Cal.App.2d 228, 233 [“recordation at the
request of the grantor constitutes prima facie evidence of delivery with intent
presently to convey the interest set forth in the deed”].) Similarly, possession
of an executed deed by a grantee creates an inference of legal delivery.
(Blackburn, at pp. 811-812.) In contrast, the failure to record a deed does not
preclude a finding of delivery; it is simply one circumstance to be taken into
account in determining whether the grantor intended the deed to be
presently operative. (Gonzales v. Gonzales, supra, 267 Cal.App.2d at p. 436 &
fn. 7.)
          All of these presumptions and inferences are rebuttable and may be
overcome by contrary evidence. (Henneberry v. Henneberry, supra, 164
Cal.App.2d at p. 129; Blackburn v. Drake, supra, 211 Cal.App.2d at pp. 812-
813; accord, California Trust Co. v. Hughes (1952) 111 Cal.App.2d 717, 719
[once presumption is established burden shifts to the party attacking the
validity of the deed to rebut the presumption]; 3 Miller & Starr, Cal. Real
Estate (4th ed. 2020) § 8.42, p. 8-10.) Ultimately, “[b]ecause the issue of the
legal delivery of the instrument is factual, none of the factors that bear on the
issue is conclusive. Each must be weighed in view of all the other matters
relevant to the final determination of the question.” (3 Miller & Starr, Cal.
Real Estate, supra, § 8.42, p. 8-10.)




C. Contentions


                                         20
      Plaintiffs contend the trial court erred and made inconsistent factual
rulings when it invalidated the March 1980 declaration on its reasoning that
neither Kravis/O’Connor and Peterson/O’Connor were the owners,
respectively, of the San Antonio and Owen properties, at the time they
signed it. Plaintiffs’ positions on this point are as follows: First, they argue
that assuming defendants are correct that Kravis/O’Connor obtained title to
the San Antonio property in February 1980 when RPTDC signed the deed to
them, then the March 1980 declaration is valid and enforceable because the
law, specifically, Oceanside, supra, 147 Cal.App.3d 166, requires only the
grantor or covenantor—here Kravis/O’Connor—and not both parties, to sign
such declarations. Under this argument, because Kravis/O’Connor signed the
March 1980 declaration and it was recorded, giving defendants both
constructive and actual notice, it was valid from its inception and enforceable
against defendants. Second, plaintiffs argue that, contrary to the trial court’s
ruling, Kravis/O’Connor did not in fact become record owners of the San
Antonio property until February 1981, when the prior deed was recorded, and
thus RPTDC, the record legal owner of that property, validly cured the defect
in the earlier declaration by later entering into the April 1980 declaration,

which incorporated the March 1980 declaration by reference.10



10    Plaintiffs further contend any deficiencies in the March 1980
declaration were cured by operation of law under the after-acquired title
doctrine, which validated the March 1980 declaration when Kravis/O’Connor
subsequently acquired record title to the San Antonio property. Plaintiffs
concede they did not raise the after-acquired title doctrine in the trial court,
but maintain it is a question of law on undisputed facts that may be raised
for the first time on appeal. We agree with defendants; plaintiffs may not
raise an after-acquired title theory for the first time on appeal. (Schmidt v.
Citibank, N.A., supra, 28 Cal.App.5th at p. 1125; North Coast Business Park
v. Nielsen Construction Co. (1993) 17 Cal.App.4th 22, 29.)
                                        21
      Defendants respond that the trial court’s ruling was not inconsistent;
that section 1468 requires the covenantor and covenantee be the owners of
the land, and at the time the March 1980 declaration was signed, RPTDC,
not Peterson/O’Connor, owned the Owen property. They maintain Oceanside,
supra, 147 Cal.App.3d 166 is inapposite and irrelevant in part because it was
decided under a previous version of section 1468, and the covenant in that
case was made pursuant to an agreement between the covenantor and
covenantee. Defendants argue Oceanside did not change the requirement
that “restrictions on the use of land cannot be created unilaterally by a single
landowner.”
      As for the April 1980 declaration, plaintiffs’ maintain, among other
arguments, the trial court failed to properly apply presumptions as to the fact
and date of delivery of the deed to the San Antonio property, and the effect of
that declaration’s recording. Defendants respond that the court correctly
ruled the April 1980 declaration was invalid because RPTDC had already
transferred title to Kravis/O’Connor and did not own the San Antonio
property when it signed and recorded that declaration. They argue plaintiffs
offered only speculation to rebut the presumption that title passed to
Kravis/O’Connor upon execution of the deed. Finally, defendants argue based
on Citizens, supra, 12 Cal.4th 345 that even if RPTDC owned the San
Antonio property in April 1980, it could not enter into binding restrictions
with itself.
D. The Evidence Presents Conflicting Inferences Precluding Summary
Judgment on the Validity of the Declarations as Covenants Running With the
Land or Equitable Servitudes
      Resolution of the parties’ arguments cannot be divorced from the
summary judgment context. In these circumstances, the trial court’s


                                       22
reasoning is irrelevant; we owe it no deference and review the ruling not the
rationale. (Coral Construction, Inc. v. City and County of San Francisco
(2010) 50 Cal.4th 315, 336; Navarrete v. Meyer (2015) 237 Cal.App.4th 1276,
1283.) Second, it is not our function (nor was it the trial court’s) to resolve
issues, but merely to determine first whether defendants established they
were entitled to a judgment as a matter of law, and if so, whether the
evidence gave rise to triable issues of material fact for a jury on the question
of the declarations’ validity. The validity of the declarations here depend on
ownership of the properties, which in turn depends on whether the February
1980 deed effectively transferred title from RPTDC to Kravis/O’Connor.
      As we shall explain, the evidence permits conflicting inferences as to
whether RPTDC remained the owner of the San Antonio property after
February 1980. If RPTDC remained the owner, then the April 1980
declaration, which incorporated the March 1980 declaration and was signed
by RPTDC as both covenantor and covenantee and recorded, is an enforceable
covenant or equitable servitude binding on defendants, who purchased the
San Antonio property with actual notice of that restriction. Because on this
record defendants did not meet their threshold burden, we must reverse the
summary judgment.
      1. Section 1055 Is Not a Presumption of Delivery
      As stated, whether a deed has been delivered is a question of fact
turning on the grantor’s intent. (§ 1054; Huth v. Katz, supra, 30 Cal.2d at p.
608; Luna v. Brownell, supra, 185 Cal.App.4th at p. 673.) In their summary
judgment motion, defendants argued the March 1980 declaration was invalid
because Peterson/O’Connor did not own the Owen property when they
executed it, and did not meet section 1468’s requirement that owners enter
into the restrictions. As to the April 1980 declaration, they argued RPTDC


                                        23
likewise did not own the San Antonio property; that the grant deed from
RPTDC to Kravis/O’Connor was executed in February 1980 and delivered “as
of the date it was executed.” Defendants thus did not focus on evidence of the
intent of RPTDC or its president, but invoking a purported presumption of
delivery under section 1055, argued that title from RPTDC to
Kravis/O’Connor transferred in February 1980 because the deed was
delivered upon its “execution” and thus Kravis/O’Connor owned the San
Antonio property at the time RPTDC purported to sign the April 1980
declaration as covenantor.
      Defendants misunderstand the section 1055 rebuttable presumption.
As stated above, it is settled that it pertains only to the date of delivery, not
the fact of delivery (Miller v. Jansen, supra, 21 Cal.2d at p. 476), and thus a
“duly signed and delivered instrument is presumed to have been delivered at
its date.” (Blackburn v. Drake, supra, 211 Cal.App.2d at p. 812.) Miller
interpreted statutes to reach that conclusion, pointing out that under Code of
Civil Procedure section 1933, “execution imports delivery” and the
presumption arises when there is a “duly executed” grant, that is, “one which
has been signed and delivered . . . .” (Miller, at p. 476 [“Obviously then, a
grant has not been executed ([Code Civ. Proc.,] § 1933 . . .) and cannot take

effect ([Civ. Code,] § 1954 . . .) until it has been signed and delivered”].)11
Defendants wrongly equated execution with mere subscribing.


11     As Miller pointed out, Code of Civil Procedure section 1933 states that
“ ‘the execution of an instrument is the subscribing and delivering it, with or
without affixing a seal.’ ” (Miller v. Jansen, supra, 21 Cal.2d at p. 476.) A
presumption is not operative until basic facts are established that give rise to
the presumption. (Evid. Code, § 600 [a presumption is not evidence; it is
merely an assumption of fact that the law requires to be made from another
fact or group of facts found or otherwise established]; Butler v. LeBouef (2016)
248 Cal.App.4th 198, 211.)
                                        24
      Delivery must be shown as a preliminary fact before the section 1055
presumption may be invoked. The court in Blackburn v. Drake explained:
“[T]he interpretation of Miller is that once delivery in fact is established a
presumption attaches that the deed was delivered on the date it bears. As to
the fact of delivery, says Miller, possession by the grantee gives rise to an
inference that the instrument was duly delivered. It would appear, therefore,
that Miller has finally settled the confusion by deciding that possession raises
an inference rather than a presumption. [Citations.] We thus have in the
law of our state a statutory presumption as to the date of delivery of an
instrument, and a nonstatutory inference as to the fact of delivery of the
instrument where it is in the possession of the grantee. Whatever the
niceties of the law be as between a presumption and an inference insofar as
the kind or amount of evidence necessary to dispel such presumption or
inference, it is settled law that the inference of delivery and the presumption
of date of delivery are rebuttable and in the face of contrary evidence become
considerations of fact for the trial court or jury to determine.” (Blackburn v.
Drake, supra, 211 Cal.App.2d at pp. 812-813, italics added.)
      It was defendants’ threshold burden on summary judgment to make a
“prima facie showing of the nonexistence of any genuine issue of material
fact.” (Aguilar v. Atlantic Richfield Co., supra, 25 Cal.4th at p. 845.) In this
context, defendants’ burden was to “present evidence that would preclude a
reasonable trier of fact from finding . . . it was more likely than not . . . the
material fact [that the February 1980 deed was not delivered to
Kravis/O’Connor in February 1980, and RPTDC therefore remained the
owner of the San Antonio property] was true” (Kahn v. East Side Union High
School Dist., supra, 31 Cal.4th at p. 1003) or that plaintiffs “ ‘[did] not possess
and [could not] reasonably obtain’ ” (ibid) evidence of that material fact.


                                         25
Here, this burden was not met by defendants’ reliance on the section 1055
presumption and their argument it compelled a finding as a matter of law
that delivery of the San Antonio deed to Kravis/O’Connor occurred upon
signing. “The mere signing of the deed by the grantor and a witness and
acknowledgment by the grantor are not sufficient to divest the grantor of
title. Delivery is essential.” (Miller v. Jansen, supra, 21 Cal.2d at p. 476.)
Defendants did not present evidence to establish who actually physically
possessed the San Antonio property deed and when, so as to raise an
inference of delivery. (Blackburn v. Drake, supra, 211 Cal.App.2d at pp. 812-
813.) The sole evidence from which a possible inference of physical
possession may be drawn is the notation on the deed from RPTDC to
Kravis/O’Connor stating it was to be mailed to Kravis/O’Connor “when
recorded,” which occurred in February 1981. The deed itself permits only an
inference in plaintiffs’ favor that Kravis/O’Connor did not physically possess
it until February 1981.
      The summary judgment burden thus never shifted to plaintiffs to rebut
an inference of delivery in February 1980, because defendants never made
out a prima facie case entitling them to summary judgment. The evidence
permits nonspeculative inferences as to RPTDC’s intent. “In some cases to
ascertain the grantor’s intent it is necessary to have recourse to his acts and
declarations both before and after his transmission of the deed to the grantee

or a third party.” (Osborn v. Osborn, supra, 42 Cal.2d at pp. 363-364.12)


12    In Osborn v. Osborn, supra, 42 Cal.2d 358, the court explained that if
the grantor’s instructions are in writing, delivery will depend on an
interpretation of that document; in that instance, whether there was an
absolute delivery becomes a pure question of law. (Id. at p. 364.) There is no
evidence RPTDC put any instructions in writing as to delivery of the deed to
Kravis/O’Connor apart from directing it to be mailed to them upon
recordation as stated above.
                                       26
“ ‘When intent is a material element of a disputed fact, declarations of a
decedent [grantor] made after as well as before an alleged act that indicate
the intent with which he performed the act are admissible in evidence as an
exception to the hearsay rule, and it is immaterial that such declarations are
self-serving. Thus, in cases involving the delivery of deeds, declarations of
the alleged grantor made before and after the making of the deed are
admissible upon the issue of delivery, and it is immaterial that such
declarations are in the interest of the party producing them.’ ” (Dinneen v.
Younger (1943) 57 Cal.App.2d 200, 207.) The grantee’s conduct is also
relevant to assess whether a valid delivery has occurred. “When a grantor or
a grantee subsequently deals with the property in a manner inconsistent
with the theory of an effective delivery, such fact is of considerable
importance in determining their probable intent.” (Ibid..)
      Here, the documents show RPTDC did in fact deal with the property in
a manner inconsistent with a conclusion that the deed signed in February
1980 was delivered to Kravis/O’Connor in February 1980. RPTDC’s contrary
intent is shown by the fact it later signed the April 1980 declarations as the
“record legal owner,” apparently without objection from Kravis/O’Connor,
then did not record the February 1980 deed until a year later, in February
1981. RPTDC’s declaration that it was the owner of the San Antonio
property raises a nonspeculative inference of RPTDC’s intent to retain
dominion and control, and that it considered itself the owner of the San
Antonio property as of April 1980. Further, the deed recites that after
recording it is to be mailed to Kravis/O’Connor, suggesting that delivery and
transfer of title to Kravis/O’Connor did not occur until February 1981. The
nonspeculative inferences drawn from the documents alone raise a material
fact question for a jury as to when RPTDC intended to presently pass title,


                                       27
precluding summary judgment. As stated, defendants did not present direct
evidence the deed was physically transferred to Kravis/O’Connor at any time
before April 1980.
      2. Defendants Did Not Establish Prima Facie that The April 1980
Declaration is Not a Valid Covenant or Equitable Servitude
      RPTDC signed the April 1980 declaration as both covenantor and
covenantee, and as owner of both the burdened San Antonio property and
benefitted Owen property. The April 1980 declaration attached the March
1980 declaration, which contained detailed descriptions of both properties.
The April 1980 declaration provides it “adopts the [March 1980 declaration]
and agrees for itself, its successors and assigns, whether voluntary or
involuntary, to be bound thereby, it being expressly understood and agreed
that the conditions and restrictions contained in said Declaration of
Restrictions shall operate as covenants running with the land, and that a
breach of any of said conditions and restrictions or the continuance of any
such breach may be enjoined, abated or remedied by appropriate equitable
and/or legal proceedings by the owners of the benefited property.” The April
1980 declaration was recorded that same month in San Diego County. The
law permits parties to incorporate by reference into their contract the terms
of some other document, but each case turns on its facts, and the terms of the
incorporated document must be known or easily available to the contracting
parties. (Baker v. Osborne Development Corp. (2008) 159 Cal.App.4th 884,
895.) Whether this was a valid incorporation by reference is likewise a
question of fact. (Ibid.)
      Under these circumstances, defendants failed to establish entitlement
to summary judgment on the theory that the April 1980 declaration could not
meet the section 1468 requirements of a covenant running with the land or


                                      28
was not an enforceable equitable servitude. The April 1980 declaration is
made “by an owner of land with the owner of other land,” the affected land is
“particularly described” in the declaration, it provides that successive owners
of the land are to be bound for the benefit of the covenantee’s land, the height
restriction “relates to the use” of the covenantor’s land, and the instrument
was recorded “in the office of the recorder of each county in which such land
or some part thereof is situated.” (§ 1468.) It is a writing intended to restrict
use of the San Antonio property for the benefit of the Owen property’s owner
and successors, and defendants acquired the San Antonio property with
actual notice of the restriction. Nothing in the evidence suggests it would be
inequitable to enforce the declaration against defendants as a matter of law.
      3. Defendant’s Separate Ownership Argument Is Without Merit
      Defendants asserted in their motion that even if RPTDC owned the San
Antonio property at the time its president signed the April 1980 declaration,
that declaration is not enforceable because an enforceable covenant requires
“separate ownership.” They argued: “RPTDC could not enter into binding
restrictions with itself by way of contractual Declaration of Restrictions that
were not included as part of a deed restriction within a grant deed.”
Defendants rely solely on a statement in Citizens that “[r]estrictions on the
use of land cannot be created unilaterally by a single landowner.”
      To the extent defendants argue that a valid declaration must be
included “as part of a deed restriction within a grant deed,” that position was
squarely rejected by Citizens, supra, 12 Cal.4th 345, as discussed above. To
be valid, the covenant must be recorded before a sale, but it need not be
referenced or included in the deed that transfers title. (Id. at pp. 349, 363.)
The other statement from Citizens on which defendants rely is taken out of
the context in which it was made. One of the two sets of declarations the


                                       29
Citizens court found valid was created by a single owner, the Stadlers, and
recorded before any sales of the properties they had subdivided. (Citizens, at
pp. 349-350.) The referenced statement was the court’s explanation that a
restriction created under single ownership “spring[s] into existence” when a

conveyance is made subject to the restriction.13 Here, that would have
occurred—the April 1980 covenant came into existence—when RPTDC, the
common owner of both parcels, transferred title of the San Antonio property
to Kravis/O’Connor in February 1981. Defendants admit they purchased the
San Antonio property with actual knowledge of the restriction.
      In sum, on this record the question of when the San Antonio property
deed from RPTDC to Kravis/O’Connor was delivered—particularly the
question of RPTDC’s intent to presently divest itself of title—is subject to
competing inferences and thus one of fact not amenable to summary
judgment. As we have explained, if RPTDC remained the owner of the San
Antonio property after February 1980, then the April 1980 declaration, which


13    This could occur when a real estate developer creates and records a
declaration of restrictions, then subdivides and sells parcels subject to the
declaration. But section 1468 is not restricted to those circumstances, and a
servitude can arise when a common owner of adjoining parcels creates the
servitude. (See Rest.3d Property, Servitudes (2020) § 2.1, com. b, illus. 1, [“O,
the owner of Blackacre and Whiteacre, executed and delivered a deed to A
conveying fee simple in Whiteacre, together with an easement across
Blackacre for access to the highway abutting Blackacre. A servitude
burdening Blackacre and benefiting Whiteacre was created”]; e.g., Self v.
Sharafi, supra, 220 Cal.App.4th at pp. 486-487 [restriction created by single
owner of adjoining lots was a covenant running with the land under section
1462]; accord, Marra v. Aetna Construction, supra, 15 Cal.2d at p. 378
[doctrine of equitable servitudes is not limited to restrictions imposed
pursuant to a general plan for improving an entire tract or real estate
subdivision, but may be enforced though they benefit or restrict only a single
parcel of land]; Dudek v. Dudek (2019) 34 Cal.App.5th 154, 166 [applying
principles in Restatement Third of Property].)
                                       30
incorporated the March 1980 declaration and was signed by RPTDC as both
covenantor and covenantee then recorded, is an enforceable covenant running
with the land or equitable servitude binding on defendants, who purchased
the San Antonio property with actual notice of that restriction.
      Our inquiry is over once we have determined there are issues of fact
precluding summary judgment in defendants’ favor. We need not pass on the
remaining questions, including as to the enforceability of the March 1980
declaration standing alone.
                                DISPOSITION
      The judgment is reversed. Plaintiffs shall recover their costs on appeal.




                                                                   O’ROURKE, J.
WE CONCUR:




McCONNELL, P. J.




HALLER, J.




                                      31